Case 4:18-cv-05850-YGR Document 31 Filed 01/31/19 Page 1 of 5
                   Case 4:18-cv-05850-YGR Document 31 Filed 01/31/19 Page 2 of 5




                   DATED this ~ f January, 2019.

       2

       3

       4

       5    Michael W. Droke, SBN #162078
            Attorneys for Telltale (Assignee for the           vice
       6
            Benefit of Creditors) LLC                          Vance McCrary (MCCRM4402) admitted pro
       7                                                       hac vice
                                                               Attorney for Plaintiff Vernon Roberts, Jr.
        8
                                                               LANKENAU & MILLER, LLP
       9

       lO

       11
                                                                       ~N/~A
                                                               Stuart J. Miller (SJM 4276)
                                                               Attorney for Plaintiff Vernon Roberts, Jr.
       12

       13                                                      GIBBS LAW GROUP LLP

       14

       15                                                      Steven M. .,,, 11LinKJ,...     Bar No. 187862)
                                                               Steve Lop                  ar No. 300540)
       16                                                      Attorneys for P intiffVernon Roberts, Jr.
       17

       18
----
       19

       20

       21

       22

       23

       24

       25

       26

       27                                                  2
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
       28                                         CASE NO: 4:18-CV-5850
            Case 4:18-cv-05850-YGR Document 31 Filed 01/31/19 Page 3 of 5




                                                     ORDER
2

3           Based on the foregoing stipulation, IT IS HEREBY SO ORDERED that the above

4    captioned case be dismissed without prejudice and without an award of attorneys' fees or costs.

5
            DONE IN OPEN COURT this_ day of _ _ _ _ _ , 2019 ,
6

7

 8
                                                          YVONNE GONZALEZ ROGERS
 9
                                                          UNITED STATES DISTRICT JUDGE
10
     Presented by:
II

12

13   :~~W,Oa _
     MICHAEL W. DROKE, P.C. SBN #162078
14   701 Fifth Avenue, Suite 6100
     Seattle, WA 98104-7043
15   Telephone: (206) 903-8800
     Facsimile: (206) 903-8820
16
     Attorney for Telltale (Assignee for the Benefit of
17
     Creditors) LLC
18

J9   APPROVED AS TO FORM; NOTICE OF PRESENTATION
     WAIVED:
20

21

22   Mary E. lsen (OLSEM 18) admitted pro hac vice
23   Vance McCrary (MCCRM4402) admitted pro hac vice
     Attorney for Plaintiff Vernon Roberts, Jr.
24

25

26

27                                             3
               STIPULATION AND !PROPOSED) ORDER OF DISMISSAL WITHOUT PREJUDICE
28                                    CASE NO: 4:18-CV-5850
            Case 4:18-cv-05850-YGR Document 31 Filed 01/31/19 Page 4 of 5




     LANKENAU & MILLER, LLP
2

3       kN~ t#
     Stuart J. Miller (SJM 4276)
4
     Attorney for Plaintiff Vernon Roberts, Jr.
5

6

7
     Steven M. Tin
 8
     Steve Lopez ( A         o. 300540)
9    Attorneys for Plaint   Vernon Roberts, Jr.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                4
              STIPULATION AND (PROPOSED) ORDER OF DISMISSAL WITHOUT PREJUDICE
28                                   CASE NO: 4: l 8-CV-5850
                 Case 4:18-cv-05850-YGR Document 31 Filed 01/31/19 Page 5 of 5



                                        CERTIFICATE OF SERVICE
 1
                        All Case Participants are registered for the USDC CM/ECF System
 2
                                   Vernie Roberts, Jr. v. Telltale Games, Inc.
 3
                Northern District of California, Oakland Division, Case Number 4:18-CV-5850
 4

 5

 6
       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITHOUT
                             PREJUDICE
 7

 8
              I hereby certify that on January 31, 2019, I electronically filed the foregoing with the
 9
     Clerk of the Court for the United States District Court for the Northern District by using the
10
     CM/ECF system.
11

12            Participants in the case who are registered CM/ECF users will be served by the CM/ECF
13   system.
14
                                                     /s/ Michael Droke
15                                                     Michael W. Droke
16

17

18

19

20

21

22

23

24

25

26

27                                             5
                STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
28                                    CASE NO: 4:18-CV-5850
     4841-6080-7302\1
